UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): May 9, 2013 (May 8, 2013) CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices, including Zip Code) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Crimson Exploration Inc. (the “Company”) held its annual meeting of stockholders on May 8, 2013.At the meeting, stockholders (1)elected all of the directors nominated by the Board of Directors, and (2)ratified the appointment of Grant Thornton LLP as the Company’s independent accounting firm for the fiscal year ending December31, 2013.The foregoing proposals are described in more detail in the Company’s definitive proxy statement dated April3, 2013. Proposal 1 – Election of Directors Each director was elected as follows: Name Votes For Votes Withheld Broker Non-Votes Allan D. Keel B. James Ford Adam C. Pierce Lee B. Backsen Lon McCain Cassidy J. Traub Ni Zhaoxing Proposal 2 – Ratification of the Appointment of Independent Accountants The appointment of Grant Thornton LLP was ratified as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: May 9, 2013 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer
